Citation Nr: 1024474	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  04-41 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to extraschedular ratings for bilateral hearing 
loss for the periods from July 31, 2002 to August 30, 2004 
(during which time the Veteran received a noncompensable 
rating), and from August 31, 2004 (the date from which a 
20 percent schedular rating was assigned) to the present.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, in which the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating, effective from July 31, 
2002.  The Veteran subsequently filed a notice of 
disagreement in which he disagreed with the evaluation 
assigned to his service-connected bilateral hearing loss.  A 
statement of the case was issued in September 2004 and the 
Veteran submitted a substantive appeal (VA Form 9) in 
November 2004.  By a November 2005 rating action, the RO 
increased the disability rating for the Veteran's service-
connected bilateral hearing loss from noncompensable to 
20 percent disabling, effective from August 31, 2004.      

In a December 2007 decision, the Board concluded that the 
criteria for an initial or staged schedular compensable 
rating for service-connected bilateral hearing loss from July 
31, 2002 to August 30, 2004, had not been met.  The Board 
also concluded that the criteria for an initial or staged 
schedular rating in excess of 20 percent on and after August 
31, 2004, had not been met.  However, the Board acknowledged 
the Veteran's contention that his service-connected bilateral 
hearing loss interfered with his ability to work as a 
minister.  Accordingly, the issue of whether an 
extraschedular rating was warranted for the Veteran's 
bilateral hearing loss was remanded for additional 
development, to include directing the Appeals Management 
Center (AMC)/RO to provide proper Veterans Claims Assistance 
Act (VCAA) notice and to refer the case to the Director of 
the Compensation & Pension Service for consideration of 
awarding an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).

In the instant case, the Board finds that the AMC has 
complied with the December 2007 remand, and that neither the 
Veteran, nor his representative, has contended otherwise, and 
therefore it may proceed with its review of this appeal.  
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

By the December 2007 decision, the Board noted that in a 
statement from the Veteran, dated in September 2004, he 
appeared to raise the issue of entitlement to service 
connection for depression, as secondary to service-connected 
bilateral hearing loss.  Thus, the Board referred this issue 
to the RO for further action.  However, the evidence of 
record is negative for any subsequent development from the 
RO.  Accordingly, the aforementioned issue is once again 
referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Pursuant to a Board remand during this appeal and the 
provisions of 38 C.F.R. § 3.321(b)(1), the VA Chief Benefits 
Director denied extraschedular ratings for bilateral hearing 
loss for the periods from July 31, 2002 to August 30, 2004, 
and from August 31, 2004 to the present.   

2.  The Veteran's service-connected bilateral hearing loss 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

Entitlement to extraschedular ratings for bilateral hearing 
loss for the periods from July 31, 2002 to August 30, 2004 
(during which time the Veteran received a noncompensable 
rating), and from August 31, 2004 (the date from which a 
20 percent schedular rating was assigned) to the present, are 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), enhanced VA's duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and redefined the obligations of VA 
with respect to the duty to assist the veteran with a claim.  
In the instant case, the Board finds that VA fulfilled its 
duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005).

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted. Id.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February 2008 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate a claim for an extraschedular 
rating, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the February 2008 letter informed him 
about how VA determines effective dates and disability 
ratings, as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  In this 
regard, the Board concludes that the RO did not adequately 
apprise the Veteran of all the information and evidence 
needed to substantiate the claim prior to the initial 
adjudication of his claim.  Specifically, the Veteran 
received information as to what was required in order to 
receive a higher evaluation for his bilateral hearing loss in 
February 2008 (on an extraschedular basis), after the 
decision that is the subject of this appeal.  In addition, in 
the February 2008 letter, the Veteran was also informed about 
how VA determines effective dates and disability ratings, as 
required by Dingess.  As to any timing deficiency with 
respect to this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that there is a 
preponderance of evidence against the Veteran's claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board notes that the Court had previously held that, with 
respect to claims for an increased rating, a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
reversed that decision, holding that what is required is 
generic notice of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009); Dingess, 19 Vet. App. at 473.  A February 2008 
VCAA letter outlined the information and evidence that is 
necessary to substantiate the claim addressed herein: an 
increased rating on an extraschedular basis.  Thus, the Board 
finds that the February 2008 letter substantially satisfies 
the current notification requirements.  As the Veteran has 
not indicated any prejudice caused by a content error and no 
such error is apparent, the Board finds no basis for finding 
prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009) regarding the rule of prejudicial error.

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
In the February 2008 VCAA notice letter, the Veteran was 
informed that in order to support the claim for an 
extraschedular rating for his bilateral hearing loss, he 
should submit statements from employers (former or current) 
or co-workers who could attest to his difficulties on the job 
as a result of his bilateral hearing loss.  In May 2008, the 
Veteran submitted a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, in which he noted that he had received treatment at 
the Audicles Hearing Services from 2008 to the present.  In a 
letter to the Veteran, dated in June 2009, the RO informed 
the Veteran that his authorization form for Audicles Hearing 
Services had expired in accordance with the Privacy Act and 
that he needed to submit an additional VA Form 21-4142 for 
the aforementioned private facility so that they could 
request medical information.  The evidence of record is 
negative for a reply from the Veteran.  The Board notes that 
the duty to assist is not always a one-way street.  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board 
concludes that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim.

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran to the extent possible, thus, no additional 
assistance or notification was required.  The Veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard, 4 
Vet. App. at 384.


II. Applicable Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


III. Factual Background

In December 2007, the Board remanded this case.  At that 
time, the Board stated that according to the Veteran, his 
service-connected bilateral hearing loss interfered with his 
ability to find and maintain employment.  Specifically, in 
August and September 2004 statements, the Veteran referred to 
the impact that his bilateral hearing loss had on his ability 
to work.  Specifically, he stated that "[m]y hearing loss 
has been a problem with me finding work, teaching S.S. 
classes, preaching a sermon.  I am a licensed minister and 
this hearing loss . . . is a severe hinderance to me."  The 
Board determined that the aforementioned evidence showed that 
the Veteran's bilateral hearing loss had caused a significant 
enough interference with employment so that the criteria for 
a referral for assignment of an extraschedular rating for his 
bilateral hearing loss pursuant to 38 C.F.R. § 3.321(b)(1) 
were satisfied.  Thus, upon remand, the RO was directed to 
refer the issue of whether an extraschedular rating was 
warranted for the Veteran's bilateral hearing loss under the 
provisions of 38 C.F.R. § 3.321(b)(1) to the VA Chief 
Benefits Director.

In a December 2009 decision letter from the Director of VA's 
Compensation and Pension service, the Director denied the 
claim for an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) for the Veteran's service-connected bilateral 
hearing loss.  In this regard, the Director stated that the 
governing criteria for an award under 38 C.F.R. § 3.321(b)(1) 
included "a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards."  The Director 
noted that guidance provided by VA and the Court was minimal 
with respect to what was meant by "marked interference with 
employment."  According to the Director, "marked 
interference with employment" appeared to be interference 
with employment in some undefined manner over and above that 
which was contemplated in the schedular criteria [which 
involved "the average impairment in earning capacity in 
civil occupations resulting from disability"].  See 
38 C.F.R. § 3.321 (2009); see also Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself was 
recognition that industrial capabilities were impaired).  The 
Director recognized the Veteran's contention that his 
bilateral hearing loss was interfering with his ability to 
perform his chosen employment, that of minister.  However, 
the Director stated that there was no indication in the law 
or the regulations that interference in one's chosen 
employment was synonymous with "marked interference" with 
employment, which was undefined.  Thus, the Director 
determined that the aggregate evidence available for review 
revealed no compelling, substantiated conclusion that the 
Veteran's bilateral hearing loss caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluations), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards was rendered impracticable.  
Thus, the Director concluded that entitlement to 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) for 
bilateral hearing loss for the periods from July 31, 2002 to 
August 30, 2004, and from August 31, 2004 to the present, 
were not warranted.       


IV. Analysis

Upon review of the record, it is apparent that the Veteran 
has not submitted any evidence which would show that his 
bilateral hearing loss results in marked interference with 
employment or that it has required frequent hospitalization.  
See Bagwell, 9 Vet. App. at 337; Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The claim for an extraschedular rating 
was remanded to afford the Veteran an opportunity to submit 
evidence in support of his claim, such as statements from 
employers or co-workers.  There is no evidence showing a 
response from the Veteran and no additional relevant evidence 
was submitted.  Thus, the Board finds that the evidence of 
record does not support a finding that the Veteran's 
bilateral hearing loss presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Veteran's bilateral 
hearing loss has not necessitated any let alone frequent 
hospitalizations and there is no evidence from an employer or 
former employer indicating any work impairment let alone 
marked interference with employment.

The Board has considered all of the relevant evidence of 
record, to include the Veteran's statements but in view of 
the absence of competent or credible evidence reflective of 
the factors cited, to include marked interference with 
employment, the undersigned concurs with the RO/Chief 
Benefits Directors' finding that extraschedular ratings for 
bilateral hearing loss for the periods from July 31, 2002 to 
August 30, 2004 (during which time the Veteran received a 
noncompensable rating), and from August 31, 2004 (the date 
from which a 20 percent schedular rating was assigned) to the 
present, are not warranted.  38 C.F.R. § 3.321(b)(1); 
Bagwell, supra.  There is a preponderance of evidence against 
the claim for extraschedular ratings for bilateral hearing 
loss for the periods from July 31, 2002 to August 30, 2004, 
and from August 31, 2004 to the present.  As there is a 
preponderance of evidence against the claim, the benefit of 
the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to extraschedular ratings for bilateral hearing 
loss for the periods from July 31, 2002 to August 30, 2004 
(during which time the Veteran received a noncompensable 
rating), and from August 31, 2004 (the date from which a 20 
percent schedular rating was assigned) to the present, is 
denied.   



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


